544 F.2d 934
Burnie McCALL, Petitioner,v.Magistrate J. Earl CUDD, United States District Court,District of Minnesota, Respondent.
No. 76-8183.
United States Court of Appeals,Eighth Circuit.
Sept. 17, 1976.

Before LAY, HEANEY and ROSS, Circuit Judges.
ORDER
Burnie McCall filed this original action requesting a writ of mandamus directing the United States Magistrate for the District of Minnesota, J. Earl Cudd, to add certain parties as party-defendants for the purpose of equitable discovery.


1
Upon the court's own motion and pursuant to Rule 9(a) of this court the petition for a writ of mandamus is denied and the appeal is dismissed.  In doing so, we note that this court is without jurisdiction to hear appeals made directly from the decision of United States Magistrates.  See United States of America et al. v. Haley, 541 F.2d 678, and cases cited therein.